                 Case 1:18-cv-01551-PLF Document 175 Filed 09/23/20 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


LUCAS CALIXTO


                     Plaintiff
                                                       Civil No.                  18-1551      (PLF)
               vs.

UNITED STATES DEPARTMENT OF                          Category D
THE ARMY, ET AL

                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on     9/23/2020      from Judge Ellen Segal Huvelle

to Judge Paul L. Friedman                            by direction of the Calendar Committee.



                                   (Case Transferred by Consent)


                                                                JUDGE ELLEN S. HUVELLE
                                                                Chair, Calendar and Case
                                                                Management Committee


cc:           Judge Ellen Segal Huvelle                            & Courtroom Deputy
              Judge Paul L. Friedman                       & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
